Title: To James Madison from Moses Young, 9 January 1804
From: Young, Moses
To: Madison, James



Sir
Washington 9th of January 1804.
In obedience to your orders I am to inform that col. Humphreys the late american minister at the court of Spain, arrived there in august ’97 loaded with public business and destitute of a secretary. It was more than six weeks before he met with me. In the mean time he had offered the american consulship at Madrid to the junior partner in a banking house there: the banker declined the acceptance; because, as he termed it, he made a rule of never taking up trouble upon interest. Of this the plenipotentiary informed the then secretary of state, and to that letter I beg to be referred. The appointment I received from the american minister was that of secretary of legation, as appears by the original certificate to be enclosed herewith; nor was either that employment or the consulship solicited by me. I now enclose copies of my instructions from the department of state, and of a circular letter of the 21st of november ’97 from the plenipotentiary to the consuls of the United States at the ports of Spain, which shew a part of the functions I perform at Madrid, and how the business of the american demands against Spain passed originally into my hands. It is very necessary to look sharply after the law agents at Madrid: they are not eminent for their integrity, and being paid by the day, it is their interest to prolong the suits. One of them embezzled several hundred dollars which I was under the necessity of entrusting him with for carrying on the claims, and I have been in consequence involved in an expensive lawsuit against him, which had lasted ten months before I left Madrid. I am admitted by the spanish government to act both in my official capacity of consul and by special authorities derived from individuals, as appears by the enclosed copy of his catholic majesty’s exequatur in my favor. It is moreover expected by the spanish government, and it is customary, that every application to it of a commercial nature from a foreign citizen or subject, shall be sanctioned by passing thro the hands of the received consul of the applicant’s nation. I have ever considered it my duty at Madrid to do all in my power to aid the just claims of every citizen of the U. S. wherever he might be: those applications were continual during the late war in which Spain was a party, and not confined to the ports of that kingdom or even of Europe, but from almost every state in the union as well as from many of the spanish american colonies.
I acknowledge I was not ignorant that the american government did not allow its consuls any salary, except to those on the coast of Barbary: but I fully expected that when my situation at Madrid came to be considered by congress, an adequate compensation wd. be granted to me. Before I left the spanish capital, I, with the approbation of Mr. Pinckney, appointed Don Raymundo Antonio Claraco as consular agent of the U. S. to do the duty in my absence, for which I pay him a salary. Was I in any other business at Madrid, the salary of 1350 dollars which the president has been pleased to allow me for attending to the claims, might be sufficient at present, considering the diminished number of those claims, now that Spain is in peace; but I really cannot live with tolerable decency in my public character at the court of Spain for less than double that sum.
I shall not, sir, trespass farther on your time than just to mention that from the total inadequacy of my pay to my necessary expences, I have been obliged to encroach on my own little funds, to the amount of more than six thousand dollars since the year 1797. I have the honor to be, &c,
(signed)   M. Young.
P. S. Except about eight months of the last year, when Mr. Graham lodged in a distant part of the city, and wrote there, I have been all along and am to this hour, paying the rent, not only of the consular office, but of that of the legation. M. Y.
  

   
   Tr (DNA: RG 46, Petitions and Memorials, 8A-G1). In Young’s hand and certified by Young as a true copy; marked “copy.” Enclosures not found, but see n. 3.



   
   David Humphreys to Timothy Pickering, 21 Nov. 1797 (DNA: RG 59, DD, Spain, vol. 4), reported that Humphreys had asked Mr. O’Connor, a partner in Patrice Joyes and Sons, to act as U.S. consul at Madrid. O’Connor declined “as it was likely to be attended with much trouble & no emolument,” “As did likewise another Gentleman (to whom it was offered) connected with the same commercial House.” “In order to induce Mr Young to accept … or rather for the sake of enabling him to support himself,” Humphreys also named Young to be his secretary from 1 Oct. 1797 until the arrival of “a Person who is expected by me from America.”



   
   Enclosure not found.



   
   The enclosures no doubt included a copy of Humphreys’s 21 Nov. 1797 circular (DNA: RG 59, DD, Spain, vol. 4) announcing Young’s appointment as consul at Madrid and stating that “All Applications, Reports, and Documents” of a consular nature should be sent to him in future. In the same circular Humphreys also announced the appointment of Thomas Kearney as chancellor of the consular office.



   
   Enclosure not found.



   
   Filed with this letter are copies of or extracts from the following: Young to JM, 26 Apr. 1802 (1 p.), restating his request for a salary; Young to JM, 9 July 1802 (2 pp.), enclosing printed copies (2 pp.) of Young’s 1 Dec. 1792 statement of the basis for his claim for compensation for his efforts as secretary to Henry Laurens from 1779 to 1782, Laurens’s 29 Oct. 1792 statement upholding Young’s claim, and the affirmative report of the House committee to which the claim was referred, with a note in Young’s hand adding that the claim was defeated in Congress “by a majority of two only” on 5 Dec. 1792; the 14 Mar. 1792 report of the Senate committee (1 p.) supporting Young’s claim; Young to JM, 24 Sept. 1802 (2 pp.), tendering his resignation effective 1 Apr. 1803 if Congress did not allow him a salary; Young to JM, 14 Oct. 1802 (2 pp.), stating that he wished to appoint a substitute so that he would be free to leave Madrid and enclosing a 7 Oct. 1802 copy (3 pp.) of Young to Pinckney, 1 Oct. 1802 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:12 n. 10); David Humphreys to Pinckney, 9 Jan. 1802 (1 p.), supporting Young’s claim; and Young to John Beckley, 20 Oct. 1802 (1 p.), asking Beckley to renew Young’s claim for salary as Laurens’s secretary (DNA: RG 46, Petitions and Memorials, 8A-G1).


